PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Application No. 16/297,775
Filed: 11 Mar 2019
For: Apparatus und Method for Rendering a Virtual Monitor on Smart Ophthalmic Devices in Augmented Reality Environments
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed June 14, 2022, to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) is only applicable after the expiration of the period specified in 37 CFR § 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (1). 
The updated Application Data Sheet is not properly signed in accordance with 37 CFR 1.33(b)(3) as the signature does not comply with the S-signature requirements set forth at 37 CFR 1.4(d)(2). Pursuant to 37 CFR 1.4(d)(2)(i), the signature must be enclosed within two forward slash marks, a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. JAMES t. Jones, Jr./).

Further, the requested claim for priority cannot be entered because review of the claim reveals that it is not fully supported by the prior application to which priority is claimed. A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other words, a benefit claim to a chain of prior applications will only be effective if each prior application actually includes a proper benefit chain.

Specifically, the priority data of record for U.S. App. No. 15/670,615 does not reflect that U.S. App. No. 15/670,615 is a continuation-in-part of U.S. App. No. 15/134,398.

Review of the priority data of record in the earlier filed application(s) is suggested.

Before the petition can be granted, a renewed petition satisfying the above matters is required. Request for reconsideration of this decision does not require additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)